Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 02 April 2021.
Claims 1, and 3-7 are amended.
Claim 2 is canceled.  
Claims 1 and 3-14 are currently pending and have been examined.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6; and 7-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2015/0206121 A1) in view of Angell et al. (US 2008/0249859 A1) and Merkely et al. (US 10,861,265 B1).

Claim 1 –
As per claim 1, Joseph discloses a product recommendation method for recommending products related to babies, comprising: 
detecting, by a processor, a sensor arranged on a shopping cart is triggered; (see “scale 20” in paragraph [0040])

enabling, by the processor, a device in response to the sensor being triggered; (see “configured to provide an alarm/warning…upon sensing that the weight in basket 24 has increased” in paragraph [0037]; and “weight sensing by scale 20 ensures that products placed in basket 24 have been scanned” in paragraph [0040]) and 
recommending, by the processor, products related to the item to a user in response to determining that there is the item in the shopping cart. (see “provide information to the shopper about analogous products available…suggest complimentary products” in paragraph [0041])
Joseph does not disclose:
enabling, by the processor, a camera device for capturing an image in response to the sensor being triggered;
inputting, by the processor, a captured image to a baby recognition model; and
determining, by the processor, there is a baby in the shopping cart based on an image recognition result output from the baby recognition model;
Angell teaches enabling a camera device for capturing an image in response to the sensor being triggered (see “detectors located internally or inside of a retail facility…video images of a customer captured by cameras located inside or internally to a retail facility…sensors associated with the customer’s shopping container” in paragraph [0051]; “Detectors 204-210 may be…a pressure sensor” in paragraph [0064] of Angell); inputting a captured image to a baby recognition model (see “metadata…may include…facial recognition” in paragraph [0043]; “data describing customer’s face” in paragraph [0044]; “baby” in paragraph [0045]; and “internal data includes video images of a customer inside a retail facility, the video images may need to be processed to convert the video images into data and/or metadata for analysis in a data model” in 
Joseph in view of Angell do not teach:
the triggering of the sensor indicating a possibility of a baby present in the shopping cart;
Merkley teaches the triggering of the sensor indicating a possibility of a baby present (see “sensor units 110  may be configured to determine…occupancy” in col. 11, ll. 58-col. 12, ll. 3; “determine the detected individual is a child” col. 33, l.. 54-col. 34, ll. 7 of Merkley). This step of Merkley is applicable to the method of Joseph as they both share characteristics and capabilities, namely, they are directed to utilizing mobile weight sensors (see “col. 9, ll. 42-58 of Merkley). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the triggering of the sensor in the shopping cart as disclosed by Joseph to include indicating a possibility of a baby as taught by Merkley. One of ordinary skill in 

Claim  3 –
Joseph in view of Angell and Merkley teach the method of claim 1 as described above.  
Joseph does not disclose the limitation below, however Angell teaches a method, wherein said recommending the products related to babies to the user further comprises: 
providing, by the processor, to the user an instruction of whether to initiate a recommendation; (see “digital media content to be…on-demand” in paragraph [0017] of Angell) and 
providing, by the processor, the user with the products related to babies in response to receiving an input of initiating the recommendation from the user. (see “providing input…to initiate various functions…these functions include…displaying a customized marketing message” in paragraph [0184] of Angell)
The motivation for making this modification to the disclosure of Joseph is the same as that set forth above, in the rejection of claim 1.

Claim  4 –
Joseph in view of Angell and Merkley teach the method of claim 3 as described above.  
Joseph discloses a method, further comprising: 
receiving, by the processor, an instruction of selecting a target product from the user; (see paragraphs [0041] and [0042]) and 
initiating, by the processor, a navigation service for the target product to guide the user to find the target product. (see paragraphs [0041] and [0042])
Claim  5 –
Joseph in view of Angell and Merkley teach the method of claim 4 as described above.  
Joseph further discloses a method, wherein said initiating the navigation service for the target product further comprises: 
detecting, by the processor, location information of the target product and current location information of the shopping cart; (see paragraph [0042])
calculating, by the processor, a navigation route based on the location information of the target product and the location information of the shopping cart, and providing a navigation prompt to the user according to the navigation route; (see paragraph [0042]) and 
updating, by the processor, the location information of the shopping cart and the corresponding navigation route in real time based on movement of the shopping cart, until the shopping cart is guided to the location of the target product. (see paragraph [0042])

Claim  6 –
Joseph in view of Angell and Merkley teach the method of claim 3 as described above.  
Joseph further discloses a method, further comprising: 
detecting, by the processor, current location information of the shopping cart; (see paragraphs [0042] and [0044])
determining, by the processor, whether the location information is within an area of a preset product; (see paragraph [0042]) and 
providing the user with prompt information on the preset product, in response to determining that the location information is within the area of a preset product. (see paragraph [0042])

Claim 7 –
As per claim 7, Joseph discloses a product recommendation device, comprising: 
a shopping cart; (see “shopping cart” in paragraph [0032]; Fig. 1)
a sensor arranged on the shopping cart; (see “scale 20” in paragraph [0032]; Fig. 1)
a camera device arranged on the shopping cart; (see “the cart includes a camera configured to help identify the shopper” in paragraph [0044])
a positioning device arranged on the shopping cart for detecting position information of the shopping cart; (see “GPS” in paragraph [0044]; Fig. 2)
a display arranged on the shopping cart; (see “display/user interface 26” in paragraph [0032]; Fig. 1)
a memory for storing instructions (see “cloud server”; Fig. 2); and 
a processor (see “shop’s computer system” in paragraph [0032]; Fig. 2) connecting to the sensor, the camera device, the positioning device and the memory, for executing the instructions stored in the memory to: 
detect whether the sensor is triggered; (see “scale 20” in paragraph [0040])
send an enablement instruction in response to the sensor being triggered; (see “configured to provide an alarm/warning…upon sensing that the weight in basket 24 has increased” in paragraph [0037]; and “weight sensing by scale 20 ensures that products placed in basket 24
display products related to an item on the display in response to determining that there is an item in the shopping cart. (see “provide information to the shopper about analogous products available…suggest complimentary products” in paragraph [0041])
Joseph does not disclose:
a memory for storing a baby recognition model;
a processor for executing instructions stored in the memory to:
send an enablement instruction to enable the camera device to capture an image of the shopping cart in response to the sensor being triggered;
input the image captured by the camera device to the baby recognition model to determine whether there is a baby in the shopping cart; and 
display products related to babies on the display in response to determining that there is a baby in the shopping cart.
Angell teaches a memory for storing a baby recognition model (see “storage devices” in paragraph [0038]; “metadata…may include…facial recognition” in paragraph [0043]; “data describing customer’s face” in paragraph [0044];  “internal data includes video images of a customer inside a retail facility, the video images may need to be processed to convert the video images into data and/or metadata for analysis in a data model” in paragraph [0054] of Angell); a processor for executing instructions stored in the memory to: send an enablement instruction to enable the camera device to capture an image of the shopping cart in response to the sensor being triggered (see “detectors located internally or inside of a retail facility…video images of a customer captured by cameras located inside or internally to a retail facility…sensors associated with the customer’s shopping container” in paragraph [0051]; “Detectors 204-210 may be…a 
Joseph in view of Angell do not teach:
the triggering of the sensor indicating a possibility of a baby present in the shopping cart;
Merkley teaches the triggering of the sensor indicating a possibility of a baby present (see “sensor units 110  may be configured to determine…occupancy” in col. 11, ll. 58-col. 12, ll. 3; “camera” and “pressure sensors” in col. 33, ll. 29-53; “determine the detected individual is a child” col. 33, l.. 54-col. 34, ll. 7 of Merkley). This instruction of Merkley is applicable to the device of Joseph as they both share characteristics and capabilities, namely, they are directed to utilizing mobile weight sensors (see “col. 9, ll. 42-58 of Merkley). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Claim  8 –
Joseph in view of Angell and Merkley teach the system of claim 7 as described above.  
Joseph further discloses a system:
wherein the sensor comprises one or more of a gravity sensor, an infrared sensor, and a temperature sensor. (see “scale 20” in paragraph [0040])

Claim  10 –
Joseph in view of Angell and Merkley teach the system of claim 7 as described above.  
Joseph does not disclose the limitation below, however Angell teaches a system, wherein the processor further executes the instructions to: 
display an instruction of whether to initiate a recommendation on the display; (see “digital media content to be…on-demand” in paragraph [0017] of Angell) and 
display the products related to babies on the display in response to receiving an input of initiating the recommendation from a user. (see “providing input…to initiate various functions…these functions include…displaying a customized marketing message” in paragraph [0184] of Angell)
The motivation for making this modification to the disclosure of Joseph is the same as that set forth above, in the rejection of claim 1.

Claim  11 –
Joseph in view of Angell and Merkley teach the system of claim 10 as described above.  
Joseph further discloses a system, wherein the processor further executes the instructions to: 
receive an instruction of selecting a target product from the user via the display; (see paragraphs [0041] and [0042]) and 
initiate a navigation service for the target product to guide the user to find the target product. (see paragraphs [0041] and [0042])

Claim  12 –
Joseph in view of Angell and Merkley teach the system of claim 11 as described above.  
Joseph further discloses a system, wherein the processor further executes the instructions to: 
detect location information of the target product; (see paragraph [0042])
enable the positioning device to detect current location information of the shopping cart; (see paragraph [0042])
calculate a navigation route based on the location information of the target product and the location information of the shopping cart, and providing a navigation prompt to the user on the display according to the navigation route; (see paragraph [0042]) and 
update the location information of the shopping cart and the corresponding navigation route in real time based on movement of the shopping cart, until the shopping cart is guided to the location of the target product. (see paragraph [0042])


Claim  13 –
Joseph in view of Angell and Merkley teach the system of claim 10 as described above.  
Joseph further discloses a system, wherein the processor further executes the instructions to: 
enable the positioning device to detect current location information of the shopping cart; (see paragraph [0042])
determine whether the location information is within an area of a preset product; (see paragraph [0042])  and 
display prompt information on the preset product on the display in response to determining that the location information is within the area of a preset product. (see paragraph [0042])

Claim  14 –
Joseph in view of Angell and Merkley teach the system of claim 7 as described above.  
Joseph further discloses a system:
wherein the processor is located remotely from the shopping cart. (see “shop’s computer system” in paragraph [0032]; paragraph [0033]; Fig. 2)




9 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2015/0206121 A1) in view of Angell et al. (US 2008/0249859 A1) and Merkely et al. (US 10,861,265 B1), and further in view of Lliteras et al. (US 2010/0253504 A1).

Claim  9 –
Joseph in view of Angell and Merkely teach the system of claim 7 as described above.  
Joseph in view of Angell do not further teach a system:
wherein the shopping cart is provided with a baby seat, and the sensor is arranged on the baby seat. 
Lliteras teaches wherein the shopping cart is provided with a baby seat, and the sensor is arranged on the baby seat (see “shopping cart” in paragraph [0020]; “sensor(s)” in paragraph [0022]; and paragraph [0063] of Lliteras). This system of Lliteras is applicable to the system of Joseph as they both share characteristics and capabilities, namely, they are directed to a shopping cart. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Joseph in view of Angell and Merkley to a baby seat with a sensor as taught by Angell. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Joseph in view of Angell and Merkely in order to monitor for the unintended when a parent or guardian roams away (see paragraph [0012] of Lliteras).



Response to Arguments
Applicant's arguments filed 09 December 2020, with respect to 35 USC § 103, have been fully considered but they are not persuasive. With regard to claims 1 and 7, the applicant argues that Joseph and Angell fail to disclose the feature “enabling a camera device for capturing an image in response to the sensor being triggered…determining whether there is a baby in the shopping cart based on an image recognition result output from the baby recognition model”. 
In response to the argument of claims 1 and 7, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the rejection above, the Examiner is relying on Joseph to disclose a sensor (scale 20) arranged on a shopping cart in paragraph [0032] and Fig. 1. Paragraph [0035] of Joseph explains “scale 20” is affixed to “basket 224” of the shopping cart. Joseph further discloses enabling a device in paragraph [0037] in response to the sensor being triggered in paragraph [0037]. Paragraph [0037] of Joseph recites:
In some embodiments, the cart's processor 32 is configured to provide an alarm/warning (audio or other) that the product has not been properly scanned by product sensor 30 (e.g. barcode, RFID chip or image processor) upon sensing that the weight in basket 24 has increased. 

Therefore, the device/processor of Johnsons is enabled in the response to an activation of a shopping cart sensor, thereby disclosing the concept of a passive two-stage device activation, since the device/processor is only enabled by the triggering of the sensor. However, the triggered device/processor of Johnson is a device provides an alert, which is not an image of the customer. In order to remedy the deficiency of Joseph, the Examiner has relied on Angell to modify the device of Joseph to be a camera. Paragraph [0051] of Angell teaches the concept of detecting a device/processor of Johnson to be a camera as taught by Angell, in order to teach the concept of enabling a camera device for capturing an image in response to the sensor being triggered. This image can further be processed by an image model as taught by Angell to determine whether there is a baby in the shopping cart for the reasons given in the rejection above. 
Furthermore, the Applicant’s arguments are moot under the new grounds of rejection. Examiner is relying on Merkely to teach a multi sensor system that includes pressure sensors and a camera in order to indicate a possibility of a baby/child present.
With regard to claims 3-6; and 8-14, the applicant argues these claims are allowable due to their dependence to claims 1; and 7, respectively. As stated in the arguments above, the examiner is maintaining the rejection for claims 1; and 7 and therefore claims 3-6; and 8-14 remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RESHA DESAI/Primary Examiner, Art Unit 3625